Name: Decision No 1/96 of the ACP-EC Customs Cooperation Committee of 2 September 1996 derogating from the definition of the concept of 'originating products' to take account of the special situation of the Kingdom of Swaziland with regard to its manufacturing of yarn (HS codes 5402 52 and 5402 62)
 Type: Decision
 Subject Matter: technology and technical regulations;  international trade;  production;  tariff policy;  Africa;  European Union law
 Date Published: 1996-09-24

 Avis juridique important|21996D0924(01)Decision No 1/96 of the ACP-EC Customs Cooperation Committee of 2 September 1996 derogating from the definition of the concept of 'originating products' to take account of the special situation of the Kingdom of Swaziland with regard to its manufacturing of yarn (HS codes 5402 52 and 5402 62) Official Journal L 243 , 24/09/1996 P. 0038 - 0040DECISION No 1/96 OF THE ACP-EC CUSTOMS COOPERATION COMMITTEE of 2 September 1996 derogating from the definition of the concept of 'originating products` to take account of the special situation of the Kingdom of Swaziland with regard to its manufacturing of yarn (HS codes 5402 52 and 5402 62) (96/557/EC)THE ACP-EC CUSTOMS COOPERATION COMMITTEE,Having regard to the fourth ACP-EEC Convention, signed at LomÃ © on 15 December 1989, and in particular Article 31 (9) of Protocol 1 thereto,Whereas Article 31 of Protocol 1 to the Convention on the definition of the concept of 'originating products` and on administrative cooperation methods provides that derogations from this Protocol may be granted by the Customs Cooperation Committee when warranted by the development of existing industries or the creation of new industries;Whereas the African, Caribbean and Pacific (ACP) States have submitted a request from the Government of the Kingdom of Swaziland for a derogation from the definition set out in Protocol 1 in respect of core yarn;Whereas the requested derogation is justified under the relevant provisions of Protocol 1 especially as regards the development of existing industries, the fact that the applicant is a landlocked State, the inapplicability of the rules on cumulation of origin, the level of the added-value in Swaziland and whereas the derogation cannot do any serious damage to an industry established in the Community, subject to compliance with certain conditions regarding quantities, surveillance and duration;Whereas in both the original letter, received on 8 December 1995, and the amended version, received on 17 January 1996, the ACP States asked for the derogation to be granted with effect from 1 January 1994;Whereas the ACP States have failed to advance any arguments substantiating their request for the derogation to be backdated by two years, and the Commission is therefore unable to agree to retroactive application of the measure,HAS DECIDED AS FOLLOWS:Article 1 Notwithstanding the special provisions of Annex II to Protocol 1, the products listed in the Annex to this Decision and manufactured in Swaziland shall be considered as originating in the ACP States subject to the following conditions.Article 2 The derogation provided for in Article 1 relates to products exported from Swaziland to the Community between 1 January 1996 and 31 December 1999.Article 3 The competent authorities of Swaziland shall take the necessary steps to carry out quantitative checks on exports of the products referred to in Article 1. To that end, all the certificates they issue pursuant to this Decision shall bear a reference to it. The competent customs authorities of Swaziland shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR.1 have been issued pursuant to this Decision, and the serial numbers of those certificates.Article 4 The ACP States, the Community and the Member States shall be bound, each to the extent to which it is concerned, to take the measures necessary to implement this Decision.Article 5 This Decision shall enter into force on the day of its adoption.Done at Brussels, 2 September 1996.For the ACP-EC Customs Cooperation CommitteeThe ChairmenJames CURRIEEdmond CAKPO-TOZOANNEX >TABLE>